This cause having been submitted from the transcript of the record of the judgment herein and briefs and argument of counsel for the respective parties, and the record having been inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said judgment. *Page 525 
It is therefore considered, ordered and adjudged by the Court that the judgment of the circuit court be and the same is hereby affirmed.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.